Citation Nr: 1009587	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back condition to 
include as secondary to service-connected left foot plantar 
keratosis.

3.  Entitlement to service connection for a bilateral knee 
condition to include as secondary to service-connected left 
foot plantar keratosis.

4.  Entitlement to an increased disability rating for 
service-connected left foot plantar keratosis currently 
evaluated as 10 percent disabling effective November 28, 
2006.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The issues of entitlement to an increased disability rating 
for service-connected left foot plantar keratosis, and 
entitlement to service connection for back and bilateral knee 
conditions secondary to service-connected left foot plantar 
keratosis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Veteran served on active duty from January to May 1987 
and from August 1987 to November 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's February 2005 claim for entitlement to service 
connection for bilateral hearing loss was denied in a 
November 2005 rating decision.  The Veteran disagreed and 
perfected an appeal.

In January 2010, the Veteran and his representative presented 
testimony evidence in support of his claims at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports a conclusion that the Veteran's bilateral 
hearing loss is not related to his active duty military 
service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to loud noise during 
his active duty service and that such exposure has resulted 
in a current bilateral hearing loss.  The Board will address 
preliminary matters and provide a decision on the issue on 
appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).


The Veteran was informed in a June 2005 letter that in order 
to substantiate his claim for service connection, the 
evidence must show a current condition, an event or injury 
during service, and medical evidence of a relationship 
between the current condition and the event or injury during 
service.  The Board observes that the Veteran was further 
informed in a February 2009 letter of how VA determines a 
disability rating and an effective date as required by the 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Dingess notice was not provided prior to the 
last adjudication of the Veteran's claim for hearing loss.  
Because the RO did not grant service connection for hearing 
loss and therefore, the issues of a disability rating and 
effective date are not ripe, the Board finds that the Veteran 
has not been prejudiced by lack of such notice.   

The Veteran was further notified in the June 2005 that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service medical records and all VA medical records pertaining 
to the Veteran's claims.  The Veteran has received medical 
examinations pertaining to his claim for service connection 
for hearing loss including the October 2005 examination.  

The Board observes that the VA opinion with respect to 
hearing loss is more than adequate, as it is predicated on a 
full reading of the medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record 
and the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran has 
presented evidence at a hearing before the undersigned VLJ.

Pertinent law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Veteran testified that he was exposed to loud noise when 
he served aboard a U.S. Navy aircraft carrier.  Specifically, 
he was exposed to noise when flight operations were ongoing, 
at his sleeping quarters which were near the ship's 
powerplant and noise during firefighting training and 
episodes of firefighting.  See hearing transcript at page 5.  
He didn't experience hearing problems during service, but did 
notice problems about two years after service.  See hearing 
transcript at page 7.  

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden.  The Board will examine 
each element.

The evidence includes the October 2005 audiological 
examination of the Veteran.  The examiner's audiological 
examination report concluded that the Veteran has mild to 
moderate mixed hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  The report 
includes the following findings regarding Veteran's hearing 
loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
45
40
LEFT
30
30
40
40
35

The examiner noted that the Veteran's Maryland CNC Test 
speech recognition scores were 85 percent for the right ear 
and 75 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's hearing loss meets the 
criteria of 38 C.F.R. § 3.385.  Thus, the first element is 
satisfied.

With regard to the second element, the examiner noted that 
the Veteran's hearing was documented in his service medical 
records as:

August 21, 1987	mild high frequency hearing loss 
both ears
October 13, 1987	normal hearing
August 16, 1990	normal hearing with the exception of 
mild hearing loss at 1000 kHz in 
left ear

The Board observes that the Veteran was documented with mild 
high frequency hearing loss in both ears and mild hearing 
loss at 1000 kHz in the left ear during service.  Moreover, 
the Veteran's personnel file and DD 214 substantiate his 
assignment to the U.S.S. Midway (CV-41), an aircraft carrier, 
and completed training requirements for shipboard 
firefighting.  Thus, element (2) is met.

With regard to element (3), the evidence consists of the 
Veteran's contention that his current hearing loss is related 
to the loud noise exposure he had during service, and the VA 
examiner's opinion that the Veteran's hearing loss is not 
consistent with exposure to acoustic trauma.  Specifically, 
the October 2005 examiner concluded that the Veteran's 
hearing loss was "less than likely as not caused by or a 
result of his unprotected military noise exposure for 
following reasons: hearing loss not consistent with acoustic 
trauma, mild conductive hearing loss in right ear and 
essentially normal hearing at discharge."  

While the Veteran is competent to report symptoms he 
experienced, there is nothing in the record that indicates he 
is qualified to provide an opinion regarding the etiology of 
his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  On the other hand, the VA examiner was a board 
certified, state-licensed audiologist and thus is qualified 
to render a medical opinion regarding the cause of the 
Veteran's hearing.  In balance, the Board finds that the VA 
examiner's negative opinion substantially outweighs the 
Veteran's opinion and further finds that element (3) has not 
been satisfied.

For those reasons, the Board finds that the Veteran's 
bilateral hearing loss is not related to his active duty 
service and entitlement to service connection is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Entitlement to service connection for a back condition to 
include as secondary to service-connected left foot plantar 
keratosis.

Entitlement to service connection for a bilateral knee 
condition to include as secondary to service-connected left 
foot plantar keratosis.

Entitlement to an increased disability rating for service-
connected left foot plantar keratosis currently evaluated as 
10 percent disabling effective November 28, 2006.

Reasons for remand

The Veteran first contends that his service-connected left 
foot disability causes an uneven gait which has aggravated 
his back and bilateral knee conditions.  See hearing 
transcript at page 22.  He further contends that his left 
foot disability has changed from one involving simply a 
painful scar to one involving muscular pain.  See hearing 
transcript at page 16.  He contends that the condition 
requires adjudication under a different diagnostic code than 
that for which he has been adjudicated.  See hearing 
transcript at page 17.

The Board observes that a VA podiatrist provided an October 
2008 administrative note which states that the Veteran still 
has pain at the recent surgical site on his residual left 
foot deformity and that his "current problem is not a 
superficial scar issue . . . it has now progressed to 
musculoskeletal pain and will likely be chronic and 
permanent."  It appears that the Veteran's left foot 
disability has changed in nature and has gotten worse since 
the last examination in August of 2007.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  

With regard to service connection for the claimed bilateral 
knee and back conditions caused or aggravated by the 
Veteran's service-connected left foot disability, the Board 
observes that establishing service connection on a secondary 
basis requires evidence sufficient to show (1) a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  A review of the relevant medical evidence reveals 
that the only etiological opinion in evidence regarding the 
Veteran's bilateral knee and back conditions is an August 
2007 VA medical examiner's report wherein the examiner opined 
that the bilateral knee and back conditions were not caused 
by his service-connected left foot condition.  That opinion 
addresses the first aspect of the second prong of Allen; that 
is whether the conditions were caused by the Veteran's 
service-connected left foot disability.  But it does not 
address the second aspect of whether the Veteran's left foot 
disability aggravated the Veteran's bilateral knee and/or 
back conditions.  The lack of such an opinion leaves 
questions that must be answered by an appropriate medical 
professional.

The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (207).  The Secretary's 
duty to make reasonable efforts to assist in obtaining 
evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis 
or condition is described and supported in sufficient detail 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009).  To the 
extent that the medical opinion did not address whether the 
Veteran's bilateral knee or back conditions were aggravated 
by the Veteran's service-connected left foot disability, it 
did not satisfy the requirement of Barr.  Thus, the Board 
must remand the issues for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with 
written notice that he has a reasonable 
opportunity to provide or identify further 
evidence that his bilateral knee and back 
disorders were caused or aggravated by his 
service-connected left foot disability.  
Any evidence provided or identified shall 
be obtained and associated with the 
Veteran's VA claims folder.

2.  VBA shall provide the Veteran with an 
examination by an orthopedic specialist 
who shall review the Veteran's VA claims 
folder prior to examining the Veteran.  
The examiner shall provide a current 
diagnosis of the Veteran's service-
connected left foot disability including 
any component of the residuals which may 
be musculoskeletal in nature.  The 
examiner shall provide a description of 
the current symptoms of the disability 
including an explanation of DeLuca factors 
based on functional loss due to pain, 
weakness, excess fatigability, 
incoordination and flare-ups.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
shall provide the Veteran's VA claims 
folder to a VA orthopedic specialist who 
shall review the Veteran's VA claims 
folder and render an opinion whether it is 
at least as likely as not that the 
Veteran's bilateral knee condition and/or 
back condition (i.e. 50 percent or better 
probability) that the disorder was caused 
or permanently worsened by his service-
connected left foot disorder.  If such an 
opinion can not be provided without 
further physical examination of the 
Veteran, VBA shall arrange for the 
examining physician to examine the 
Veteran.  If the examiner deems any 
diagnostic or other testing is required, 
such tests shall be provided.  If the 
examiner is unable to provide the 
requested medical opinion without resort 
to mere speculation, the examiner shall 
state specific reasons why that is the 
case.  The examiner's written report shall 
be associated with the Veteran's VA claims 
folder.

4.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for bilateral knee 
conditions and a back condition to include 
as caused or aggravated by the Veteran's 
left foot disability, and entitlement to a 
disability rating in excess of 10 percent 
for service-connected left foot keratosis.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


